Citation Nr: 1740745	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 19, 2007, in excess of 30 percent from April 19, 2007, to October 27, 2014, and in excess of 50 percent thereafter, for depression. 

2.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar strain. 

3.  Entitlement to an initial compensable rating prior to April 20, 2010, in excess of 10 percent from April 20, 2010, to October 27, 2014, and in excess of 30 percent thereafter, for vasomotor rhinitis disorder. 

4.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee. 

5.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee. 

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain. 

7.  Entitlement to an initial rating in excess of 10 percent for status post Bankart repair left shoulder.

8.  Entitlement to an initial rating in excess of 10 percent for right ankle strain. 

9.  Entitlement to an initial rating in excess of 10 percent for left ankle strain. 

10.   Entitlement to an initial rating in excess of 10 percent prior to November 6, 2014, and in excess of 20 percent thereafter, for cervical strain with associated tension headaches. 

11.  Entitlement to an initial compensable rating for post-operative scars of the left shoulder. 

12.  Entitlement to an initial compensable rating prior to October 27, 2014, and in excess of 30 percent thereafter, for sinusitis.

13.  Entitlement to an effective date prior to October 27, 2014, for the grant of individual unemployability. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1997 to October 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from December 2005 and February 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the December 2005 rating decision, in pertinent part, the RO granted service connection effective October 5, 2005, for thoracolumbar strain, chondromalacia left knee, chondromalacia right knee, vasomotor rhinitis, right shoulder strain, status post Bankart repair left shoulder, right ankle strain, left ankle strain, depression, cervical strain with associated headaches, and post-operative scars of the left shoulder.  The Veteran disagreed with the initial ratings assigned.  In the February 2016 rating decision, the RO awarded individual unemployability effective October 27, 2014, which the Veteran maintains should have been assigned an earlier effective date.  

The Board notes that the issue of increased evaluation for sinusitis was first included in the February 2011 supplemental statement of the case, but was not originally an appealed issue.  Though the Board indicated in the April 2013 Remand that it did not have jurisdiction over the claim and referred the matter to the Agency of Original Jurisdiction (AOJ) for appropriate action, the Board listed the issue as being on appeal and ordered further development (examination and readjudication).  The issue has since been included in the February 2016 supplemental statement of the case.   The April 2012 and September 2016 VA Forms 8, Certification of Appeal, include the issue of increased rating for sinusitis.  Given this and the Veteran's belief that he properly appealed the matter - the Board assumes jurisdiction over the issue of entitlement to an initial compensable rating prior to October 27, 2014, and in excess of 30 percent thereafter, for sinusitis.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

In a June 2009 rating decision, the RO awarded a 30 percent disability evaluation for depression effective from April 19, 2007.  In February 2011, the RO awarded a 10 percent disability rating for vasomotor rhinitis effective from April 20, 2010.  In February 2016, the RO awarded an increased 20 percent disability rating for cervical strain effective November 6, 2014, a 30 percent disability rating for sinusitis effective October 27, 2014, an increased 30 percent disability rating for vasomotor rhinitis effective October 27, 2014, and an increased 50 percent disability rating for depression effective October 27, 2014.  The issues remain in controversy as less than the maximum benefit available was awarded for the periods under appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (stating that separate ratings can be assigned for separate periods of time, based upon the facts found); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The issues were previously before the Board in April 2013 and remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

The appellate record is currently incomplete.  The February 2016 supplemental statement of the case indicates that VA outpatient treatment records of the Veteran dated from November 2005 to January 2016 were reviewed; however, the last VA outpatient treatment records associated with the electronic record are dated in February 2011.  In a May 2015 letter, the Veteran's attorney indicated that the Veteran had been treating with Dr. JAG since October 2010; however, the only record from this provider is a psychiatric evaluation dated in August 2011.  All missing VA and private treatment records pertinent to the issues on appeal must be obtained upon remand.  38 C.F.R. § 3.159(c) (2016).

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded VA orthopedic examinations of his bilateral ankles, bilateral knees, bilateral shoulders, cervical spine, and thoracolumbar spine in November 2014; however, a new orthopedic examination is necessary to fully comply with VA regulations.  38 C.F.R. § 4.59 (2016).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In addition to missing records which may impact the claim, the Board also finds that any decision with respect to the initial rating claims being remanded above may affect the claim for an earlier effective date for individual unemployability because a grant of a higher disability rating could change the adjudication of the issue because such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends has rendered him unable to secure substantially gainful employment since his discharge from service is his depression.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to an effective date prior to October 27, 2014, for individual unemployability must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all outstanding (a) VA treatment records pertinent to the issues, to include VA outpatient treatment records dated from February 2011 to the present and (b) records from Dr. JAG dated from 2010 to the present.  

All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the development in (1) above has been completed, schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected bilateral ankles, bilateral knees, bilateral shoulders, and cervical and thoracolumbar spine.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.

The examiner must determine the active range of motion, in degrees, by use of a goniometer noting by comparison the normal range of motion of the particular joint and spinal cord segment.  In addition, the range of motion of the opposing joint should be documented if possible.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

 4.  Then readjudicate the issues on appeal in light of all pertinent evidence.  The pending claim of entitlement to an effective prior to October 27, 2014, for individual unemployability is inextricably intertwined with the issues of higher initial ratings; therefore, consideration of this issue must be deferred until the intertwined issues are resolved.

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


